PER CURIAM.
The trial court did not err in denying the appellant’s motion for a mistrial. We do, therefore, affirm the conviction of appellant for battery upon a law enforcement officer.
The trial court erred in departing from the sentencing guidelines solely on the ground that appellant is a habitual offender. See Whitehead v. State, 498 So.2d 863 (Fla.1986); Albritton v. State, 476 So.2d 158 (Fla.1985). We do, therefore, reverse appellant’s sentence and remand for resen-tencing.
Affirmed in part, reversed in part, and remanded.
ANSTEAD, WALDEN and STONE, JJ., concur.